Citation Nr: 0838192	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of left ankle 
sprain, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and October 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The veteran 
presented testimony during a video-conference hearing before 
the undersigned Veterans Law Judge in May 2008.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of left 
ankle sprain in November 1981.  The veteran did not appeal.  

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  

3.  The veteran's current left ankle disability did not have 
its onset in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for service connection 
for residuals of left ankle sprain based on new and material 
evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  The criteria for service connection for residuals of left 
ankle sprain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a July 2006 
letter to the veteran that addressed all three notice 
elements.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  An additional 
letter was sent to the veteran in February 2007.  Any defect 
in the timing of the VCAA notice is harmless, as the case was 
readjudicated in an April 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  As the claim for service connection 
for residuals of left ankle sprain has been reopened, any 
violations of notice required by Kent are harmless.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA records, 
as well as private medical records for which the veteran 
provided releases.  VA also obtained Social Security 
Administration records, and examined the veteran in February 
2007.  VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO denied service connection for residuals of left ankle 
sprain in November 1981.  The veteran was notified of this 
decision and did not appeal; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran applied 
to reopen in August 2005, and has appealed the RO's January 
and October 2006 decisions.  The RO reopened the claim in 
October 2006 and denied it on the merits.  In Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), the Court held that pursuant 
to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a legal 
duty to consider the new and material issue regardless of the 
RO's actions.  

At the time of the November 1981 decision, there was a March 
1964 service medical record which showed a swollen ankle for 
one day.  The impression was a sprained left ankle, and hot 
soak, an Ace wrap, and crutches for three days were 
prescribed.  The veteran denied pertinent symptomatology and 
his left ankle was normal on service discharge examination in 
November 1965.  

After service, the veteran was treated by VA for gonococcal 
arthritis with polyarthritis in September 1981.  There was 
symptoms in both ankles and the left wrist, and the right 
hand.  

In November 1981, the basis for denying the claim was that 
residuals of a left ankle sprain were not found on last 
examination.  There had been a post-service gonococcal 
arthritis of both ankles, which was also denied service 
connection, because it was not incurred or aggravated in 
service.  For evidence to be new and material evidence, it 
must make up for the inexistence of residuals of a left ankle 
sprain after service.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Since the November 1981 RO decision, new and material 
evidence has been received.  There was a diagnosis of left 
ankle arthritis on VA examination in February 2007.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Since new and material evidence 
has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  Accordingly, the claim may be decided on 
its merits.  

Service medical records reveal that in January 1964, the 
veteran had a swollen right ankle caused by basic training.  
Soaks, rubs, and an ace bandage were prescribed.  In March 
1964, he had a swollen ankle and the impression was left 
ankle sprain.  Soaks, wrap, and crutches for three days were 
prescribed.  On service discharge examination in November 
1965, the veteran denied having arthritis and clinically, his 
left ankle was normal.  

In September 1981, the veteran was hospitalized in a VA 
facility.  He was found to have gonococcal arthritis after 
joint fluid was cultured.  The gonococcal arthritis caused 
swollen left and right ankles.  He was given penicillin and 
it improved.  

In March 1993, the veteran was hospitalized at the Winston 
County Community Hospital for swollen joints since early 
March.  His elbows, wrists, knees, ankles, and fingers were 
tender and swollen and the diagnosis was polyarticular 
arthritis.  He went to the VA hospital, which found that he 
had polyarthritis secondary to Neisseria meningitidis.  

J. Glenn Peters, M.D. assessed the veteran with pain in the 
left ankle associated with probable old ankle injuries in May 
2002.  The veteran had complained of left ankle swelling for 
many years, and Dr. Peters noted a boney enlargement 
secondary to old injuries that had occurred with the ankle.  

Martin M. Pomphrey, Jr., M.D. diagnosed the veteran as having 
advanced arthritis of the left ankle in May 2002.  The 
veteran gave a history of injuries to the ankle in 1964 and 
in the 1970s.  

VA x-rays of the left ankle in September 2006 revealed an 
impression of moderate degenerative changes of the ankle 
joint with hypertrophic spurring that "may be" related to 
prior fracture deformity.  

A VA magnetic resonance imaging (MRI) in September 2006 
revealed advanced degenerative joint disease.  Synovitis was 
suspected.  Old injury to the peroneus tendons was also 
suspected.

A VA examination was conducted in February 2007.  The 
examiner reviewed the veteran's claims folder.  The 
in-service treatment, the treatment in 1981, and the 
treatment in 1996 were reviewed.  After examination, the 
impression was severe arthritis of the left ankle.  The 
examiner did not believe that it was caused by or a result of 
a sprain in 1964.  He stated that ankle sprains which heal 
uneventfully do not cause arthritis in later years.  The 
examiner stated that it was much more likely that the 
veteran's arthritis was a result of his septic arthritis or 
his inflammatory polyarthropathy.  

During the veteran's hearing in May 2008, he indicated that 
the first time he received treatment after service for left 
ankle problems was in the 1980s when he dropped a tree on it.

The preponderance of the evidence indicates that the 
veteran's current left ankle disability did not have its 
onset in service and is not related to any in-service disease 
or injury.  Nor was arthritis manifest to a degree of 10 
percent within one year of service separation.  After 
treatment in March 1964 in service, the service discharge 
examination was normal and there was no treatment for left 
ankle problems until 1981.  Currently, the VA examiner in 
2007 felt that the veteran's severe arthritis had not been 
caused by his in-service sprain, and that it was much more 
likely that his arthritis was a result of his septic 
arthritis or his inflammatory polyarthropathy which he had 
after service.  This is the most credible evidence as to the 
origin of the veteran's current left ankle disability, as it 
was from an examiner who reviewed the claims folder and 
examined the veteran at the time.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for determining probative value of 
medical opinions include their thoroughness and detail, 
whether they discussed why contrary opinions were not 
persuasive, and the opinion-writer's access to relevant 
records).  

The Board is aware that VA x-rays of the left ankle in 
September 2006 revealed an impression of moderate 
degenerative changes of the ankle joint with hypertrophic 
spurring that "may be" related to prior fracture deformity.  
A VA magnetic resonance imaging (MRI) in September 2006 also 
revealed that an old injury to the peroneus tendons was 
"suspected."  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Further, the Board points out that the veteran reportedly 
suffered an injury to the left ankle after service in the 
1980s when he dropped a tree on it.  

While there is an opinion from Dr. Peters that the veteran 
has arthritis/pain of the left ankle from old injuries, he 
did not specify that it was from an in-service injury, and, 
as noted above, there is a history of injuries after service.  
The veteran testified in May 2008 that he injured his left 
ankle in the 1980s when he dropped a tree on it, and he told 
Dr. Pomphrey that he had an injury in the 1970s that was 
treated as a sprain.  Nor is there any indication that Dr. 
Peters reviewed the veteran's claims folder.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  The VA examiner in 2007, who 
reviewed the claims folder, felt that the veteran's sprain 
healed uneventfully and that his current arthritis was not 
related to his in-service sprain.

Since the evidence does not show that the veteran's current 
left ankle disability is a residual of his in-service left 
ankle sprain or was incurred in service or that arthritis was 
manifest to a degree of 10 percent within one year of service 
discharge, service connection is not warranted for residuals 
of left ankle sprain.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for left ankle disability, to include 
residuals of left ankle sprain, is denied.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


